     Case 2:19-cv-00377-KJM-DMC Document 40 Filed 07/27/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GENNEL EDWARD MILES, JR.,                         No. 2:19-CV-0377-KJM-DMC-P
12                       Petitioner,
13           v.                                         AMENDED ORDER
14    W.J. SULLIVAN,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding with retained counsel, brings this petition

18   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court is Petitioner’s

19   unopposed motion, ECF No. 38, for an order setting a briefing schedule following the Ninth

20   Circuit Court of Appeal’s mandate. Good cause appearing therefor, Petitioner’s motion is

21   granted. Petitioner shall file an amended petition by October 1, 2021; Respondent shall file an

22   answer or motion to dismiss in response to the amended petition by December 1, 2021; and

23   Petitioner’s traverse/reply shall be filed by January 15, 2022. This order amends the Court’s

24   order issued on July 23, 2021, ECF No. 39.

25                  IT IS SO ORDERED.

26   Dated: July 27, 2021
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
